The facts are stated in the opinion of the court, delivered red by
Porter, J.
The petitioners state that they built for and delivered to the defendant a house, and that their work and labour were *102worth five hundred and forty-six dollars and sixty-nine cents, of which sum they have only received one hundred and thirty-five dollars, leaving a balance still due them of four hundred and eleven dollars and sixty-nine cents.
Where a change is made in the construction of a building, if the materials be furnished by the owner the change will be presumed to have been made with his consent.
Maybin, for appellant. Preston, for appellees.
The answer denies that the defendant ever entered into any engagement whatever with Foult. It admits a contract with Andrews, but alleges it was for a specific sum, viz. two hundred dollars.
The court of the first instance, by its judgement, sustained the allegations of the plaintiffs, and the defendant appealed.
From the evidence before us we cannot say it erred. It is proved indeed the plaintiffs agreed to build a house for two hundred dollars; but it is also proved the house really built was of larger dimensions and of better construction. As the materials were furnished by the defendant, the judge below justly inferred the change was made by his consent, and the increased value was in our opinion correctly based on the evidence offered. L. C. 2735.
It is, therefore, ordered, adjudged, and decreed, that the judgement of the District Court be affirmed, with costs.